The motion in this case is not properly brought before this court, for the reason that the trial court had already denied the motion for a new trial. Under the circumstances, we are powerless to entertain the motion. (Starbuck v. Smith, 173 App. Div. 954; Babad v. Colton Dental Association, 150 id. 561; Fifth Ave. Bank v. Forty-second St. R. R. Co., 6 id. 567; Griswold v. Dexter, 62 Barb. 648; Schram v. Werner, 81 Hun, 561; Civ. Prac. Act, § 550; Rules Civ. Prac. rule 220.) The motion for a new trial is, therefore, denied, .but without costs in this court. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.